Citation Nr: 1012790	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  Subsequently, the Veteran 
relocated and the case was transferred to the RO in Denver, 
CO.

In an April 2008 decision, the Board denied the claims.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2009 order , the Court vacated and remanded the claims for 
readjudication.  

The case was previously before the Board and was remanded in 
August 2009 for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives, and it may proceed to adjudicate the claims.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is related to military service.  

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is related to 
military service.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).  

2.  Giving the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to 
be granted.  38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  
The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of 
an injury or disease incurred in service, the determination 
of which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§1110 and 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

The Veteran contends that his hearing loss is the result of 
his military occupation as an aviation machinist's mate.  
His DD-214 is not in the claim file, but the record shows he 
was entered into a hearing conservation program, which 
indicates that he worked in an occupation in which he was 
exposed to noise.  

The Veteran's Service treatment records show that an 
audiological evaluation was performed at his induction 
physical in July 1987, in which pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
10
5

The Service treatment records show that the Veteran entered 
a hearing conservation program in which he underwent annual 
audiological evaluations.  A test conducted in July 1987, 
served as the baseline.  On this evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
-10
5
-10
LEFT
5
5
0
10
0

An audiological exam conducted in June 1988 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
15
5
0
10
5

An audiological exam was performed in August 1989, in which 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
15
5
5
20
10

These results show that the Veteran's right ear hearing had 
worsened by 20 decibels at 2000 Hz and 30 decibels at 4000 
Hz since the baseline test.  For purposes of the hearing 
conservation program, a change of 20 decibels or more was 
regarded as "significant" and required follow-up 
evaluations.  The Veteran was retested after 15 hours 
without exposure to noise, when pure tone thresholds were:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
10
10
0
20
5

Ten days later, the Veteran underwent another audiological 
evaluation after 40 hours without exposure to noise, in 
which his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
10
-5
20
10


In December 1989, the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
15
5
LEFT
15
10
10
25
10

In October 1990, the Veteran's pure tone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
25
20
15
30
15

The Veteran's separation physical, including an audiological 
exam, was conducted in June 1991.  Pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
10
10
5
15
5

The Veteran did not report hearing loss at that time.

Two subsequent audiological examinations were performed in 
June 1991.  In the first evaluation, the Veteran's pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
0
15
0


The following day, the Veteran's hearing was evaluated after 
15 hours without exposure to noise.  His pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
10
10
5
15
5

Speech recognition ability was not noted on any of the 
audiological tests.

Service treatment records show that the Veteran underwent a 
physical examination in May 1992, while in reserve status.  
No audiological tests were performed, but the Veteran 
reported for the first time that he had experienced hearing 
loss.  The examiner's note reads, "Had some hearing loss 
while working as aviation machinists mate.  Was re-evaluated 
before release and found fit for duty - 1990 - NAS Cecil 
Field, Jacksonville."  From this statement, it appears the 
Veteran was describing the August 1989 incident when he was 
required to retest after 15 and 40 hours without noise 
exposure.  

After filing his claim for service connection, the Veteran 
underwent a VA audiological evaluation in October 2004, in 
which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
45
40
LEFT
30
35
30
40
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
audiologist reviewed the Veteran's claim file and noted his 
history of noise exposure in service.  The examiner 
concluded that the Veteran's hearing loss was not likely 
related to his military service.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA audiological examination in November 2009.  
Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
30
30
LEFT
20
25
30
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
audiologist diagnosed sensorineural hearing impairment from 
normal to mild in both ears.  He reviewed the record, noting 
that the Veteran's hearing was normal at separation and 
there was no evidence of significant threshold shifts from 
induction to discharge.  He concluded that the Veteran's 
current hearing loss is therefore not likely related to 
active service.  He also opined that tinnitus is not related 
to service, as the Veteran reported that he first 
experienced it 10 years earlier.  

On the same day as the VA audiological evaluation, the 
Veteran's claim file was reviewed by a VA physician, who 
noted that the in-service audiograms document a decline in 
hearing acuity over the course of service.  He stated that, 
although there was a slight improvement in hearing at 
discharge, this could be due to an "examination error," 
given that the tests from the previous year indicate some 
hearing loss.  He opines that, given the Veteran's history 
of acoustic trauma in service, it is at least as likely as 
not that the current hearing loss and tinnitus are related 
to active service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.  Nevertheless, when, 
after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The evidence shows that the Veteran was exposed to loud 
noise in the military and that he currently has impaired 
hearing in both ears.  The issue is whether there is a 
relationship between his current hearing loss and his 
service.  The Board acknowledges the VA audiologist's 
opinion that hearing loss is not related to service because 
the Veteran's hearing was within normal limits at the time 
of his discharge.  However, this opinion fails to consider 
the holding of Hensley, that hearing loss which first meets 
the regulation's requirements after separation may yet be 
related to service.  There is no evidence of significant 
exposure to noise after service, and another VA examiner has 
expressly associated the Veteran's current hearing loss and 
tinnitus with his service.  The Board finds the evidence to 
be in approximate balance as to whether the Veteran's 
bilateral hearing loss and tinnitus are related to military 
service.  Therefore, the benefit of the doubt is given to 
the claimant, and service connection for bilateral hearing 
loss and tinnitus is granted.  38 C.F.R. § 3.102.


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.  With regard to the issue decided herein, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


